Per curiam.

Our courts have gone further than the English de*145cisions, in sustaining attachments. The reason of not allowing them, against a sheriff is, that generally the party has a summary remedy against the officer, and can force the money out of his hands, notwithstanding the attachment. He has no opportunity of pleading it, and he might thus be subjected to pay the money twice. But here all the executions are satisfied, and the balance now in Herdman’s hands is there as money had and received to the use of the defendant, and for which an action would lie at his suit. He could not rule the sheriff to bring the money into court. It is in fact not in his hands as sheriff, though it came there as such. It cannot be recovered from him in a summary way, or otherwise than by suit, in which he would have the opportunity of pleading this attachment in his defence.
Wales, in support of the rule.
Gray, contra.
Rule discharged.